DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 19 October 2022.
Claims 1-6, 8-9, and 15 have been amended.
The 101 rejections for claims 1-6 and 8-15 have been overcome by amendments.
The 112 (a) rejections for claims 1-6 and 8-21 have been overcome by amendments.
The 112 (b) rejections for claims 1-6 and 8-21 have been overcome by amendments.
Claims 1-6 and 8-15 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 9 with regards to sharing the key with a sub-user have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 19 October 2022 with regards to the authentication key causing the mobile terminal to transmit to the key ECU an inlock or lock request have been fully considered but they are not persuasive.

With respect to claim 1, the Applicant argues 12 and 13 of their response, “The Applicant respectfully submits that the amended independent claims 1, 8 and 9 are patentable over the cited references at least because they recite, inter alia, … ‘wherein the authentication key causes the mobile terminal of the deliverer to transmit to a key electronic control unit (ECU) of the vehicle an unlock or lock request including the authentication key and information designating only unlocking or locking the trunk lid of the vehicle, the mobile terminal of the deliverer is authenticated by the key ECU based on the authentication key delivered with the unlock or lock request, the key ECU is caused to transmit to a body ECU of the vehicle an unlock or lock signal, the body ECU is caused to output a control command to cause a door lock motor of the vehicle to only unlock or lock the trunk lid of the vehicle.’”  The Applicant continues on page 12 of their response, “The Applicant respectfully submits that the cited references, either alone or in combination, fail to teach nor suggest the above newly recited claim features.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the of the cited prior art of record and the broadest reasonable interpretation of the claims themselves.  First, the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In this case, the Applicant has merely identified the newly added claim elements, but have failed to show how this language patentably distinguishes the claims from the references cited.  Second, Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  In this case, the Applicant has merely identified the newly added claim elements, but has failed to show how these amendments are avoid the previous references.  As such, the Applicant has made a conclusory statement of novelty and non-obviousness, without addressing the cited references, and their specific disclosure.  Third, with respect to the cited references, Oz 20160098670 discloses in paragraphs 24, 44, 45, 49, and 108 the transmission of a key to the telematics or module control module of a vehicle, wherein it is authenticated and if this passes, a command signal is sent to the lock module to unlock or lock the doors or trunk of the vehicle.  As such, the Examiner maintains that Oz discloses the newly amended claim element.  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 9, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen et al. (US 2015/0242811 A1) (hereinafter Gillen), in view of Kantor et al. (US 2016/0196525 A1) (hereinafter Kantor), in view of Oz et al. (US 2016/0098670 A1) (hereinafter Oz), and further in view if Chen 2018/0357846 A1) (hereinafter Chen).

With respect to claims 1, 8, and 9, Gillen teaches:
Obtain setting history of past destinations of the vehicle, history information on behavior patterns of the user who drives the vehicle, and schedule information on behavior schedules of the user who drives the vehicle (See at least paragraphs 75-82 which describe tracking past locations of a user, behavior patterns, and calendar information.
Determine a destination of the vehicle while the vehicle is moving based on the obtained setting history of past destinations of the vehicle, or the obtained history information on behavior patterns of the user who drives the vehicle, or the obtained schedule information on behavior schedules of the user who drives the vehicle; Decide the destination of the vehicle as the delivery destination to which a deliverer has to be directed to deliver the luggage to the vehicle (See at least paragraphs 5, 16, 18, 19, 69, 70, 71, 75, and 77-82 which describe tracking the location of a vehicle that is moving and estimating its destination during a delivery time, and determining a delivery location based on the estimated destination).
Transmit, to a mobile terminal of the deliverer, an authentication key See at least paragraphs 86 and 87 which describe transmitting an authentication key to a deliverer’s mobile device after a vehicle is tracked and a destination is determined).


Gillen discloses all of the limitations of claims 1, 8, and 9 as stated above.  Gillen does not explicitly disclose the following, however Kantor teaches:
Determine a destination of the vehicle when the vehicle is moving based on the obtained history information on behavior patterns of the user who drives the vehicle and the current driving direction of the moving vehicle; Cause the deliverer to be directed to the decided delivery destination of the vehicle (See at least paragraphs 54, 56, 62-64, and 66-68 which describe calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor.  By accounting for the direction of travel of a user, a delivery planning service will predictably be able to identify if the user is heading away from an originally planned location, and thus will be able to account for this when modifying delivery paths for deliveries to the recipient.

The combination of Gillen and Kantor discloses all of the limitations of claims 1, 8, and 9 as stated above.  Gillen and Kantor do not explicitly disclose the following, however Oz teaches:
Wherein the information processing device is further configured to: transmit, to a mobile terminal of the deliverer, an authentication key while and after the information processing device determines the destination, wherein the authentication key is a key to the vehicle (See at least paragraph 105 which describe a server transmitting an authentication key to a deliverer’s device after determining a delivery location of the target vehicle, wherein the key is used to lock/unlock the vehicle).
Wherein the authentication key is a key in which a time and the number of times of use are limited; wherein the authentication key is a key in which an authority is limited so that solely locking and unlocking of the trunk lid are allowed (See at least paragraphs 47, 50, 70, 71, 105, and 106 which describe the key as working to unlock/lock the target vehicle’s trunk, wherein the key has a shelf life of operating only on a specified time window, and wherein the key only works once).
Wherein the authentication key causes the mobile terminal of the deliverer to transmit to a key electronic control unit (ECU) of the vehicle an unlock or lock request including the authentication key and information designating only unlocking or locking the trunk lid of the vehicle, the mobile terminal of the deliverer is authenticated by the key ECU based on the authentication key delivered with the unlock or lock request, the key ECU is caused to transmit to a body ECU of the vehicle an unlock or lock signal, the body ECU is caused to output a control command to cause a door lock motor of the vehicle to only unlock or lock the trunk lid of the vehicle (See at least paragraphs 27, 44, 45, 49, and 108 which describe the authentication key being provided to the deliverer, wherein the deliverer transmits the key to the telematics or body control unit of the customer’s vehicle, wherein upon authenticating the key, the telematics or body control unit transmit lock or unlock commands to the lock actuation module of vehicle’s doors or trunk to control the locking and unlocking).
Transmit, to the center server, notification indicating completion of delivery when the trunk lid is locked after the trunk lid is unlocked by the distributed authentication key (See at least paragraphs 71-74 and 108-111 which describe transmitting a notification to a server that that vehicle is locked and the delivery was completed).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of providing an authentication key to a deliverer’s device that can be used to unlock/lock a target vehicle’s trunk, wherein the key has a number of uses and a time window restriction, and wherein a confirmation is sent to a server when a delivery is completed of Oz.  By providing a restrictive access key to a deliverer and providing confirmation of delivery and re-locking of a target vehicle, a delivery service can predictably increase security by preventing unwanted access to an area of delivery.

The combination of Gillen, Kantor, and Oz discloses all of the limitations of claims 1, 8, and 9 as stated above.  Gillen, Kantor, and Oz do not explicitly disclose the following, however Chen teaches:
Wherein the authentication key is further shared between an owner user of the vehicle and a sub-user of the vehicle (See at least paragraphs 38-40, 42-44, and 49 which describe an owner of a vehicle wishing to share their key with multiple friends or family members, wherein the user is able to set the specific other users that can use the key, the time period the key is allowed to operate, and can also cancel the sharing of the key).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of providing an authentication key to a deliverer’s device that can be used to unlock/lock a target vehicle’s trunk, wherein the key has a number of uses and a time window restriction, and wherein a confirmation is sent to a server when a delivery is completed of Oz, with the system and method of an owner of a vehicle wishing to share their key with multiple friends or family members, wherein the user is able to set the specific other users that can use the key, the time period the key is allowed to operate, and can also cancel the sharing of the key of Chen.  By allowing a user to share their electronic vehicle keys with multiple users, such as a friends family members, as well as a deliverer, a vehicle management system would predictably allow a user to provide access to their vehicle to whomever they wish at whatever time, and thus predictably increase the user satisfaction.

With respect to claim 2, the combination of Gillen, Kantor, Oz, and Chen discloses all of the limitations of claim 1 as stated above.  In addition, Gillen teaches:
Acquire information on a pre-set destination set in a navigation device of the vehicle, estimate the destination of the vehicle based on the information on the pre-set destination (See at least 17-19, 71, and 86 which describe collecting information from the navigational device of a vehicle and using this to estimate the destination of the vehicle).

With respect to claim 3, Gillen/Kantor/Oz/Chen discloses all of the limitations of claim 1 as stated above.  In addition, Gillen teaches:
Acquire behavior pattern information on a behavior pattern of the user, estimate the destination of the vehicle based on the behavior pattern information of the user (See at least paragraphs 16, 68, 69, 71, 75, and 77-82 which describe tracking the historical behavior of the customer and estimating their destination based on their normal patterns).

With respect to claim 4, Gillen/Kantor/Oz/Chen discloses all of the limitations of claim 1 as stated above.  In addition, Gillen teaches:
Acquire schedule information on a schedule of the user, estimate the destination of the vehicle based on the schedule information (See at least paragraphs 16, 70, 71, 75, and 77-82 which describe using a customer’s schedule to estimate their destination and using this to determine a delivery location).  

With respect to claims 11, 15, and 19, Gillen/Kantor/Oz/Chen discloses all of the limitations of claims 1, 8, and 9 as stated above.  In addition, Oz teaches:
Wherein the information processing device is further configured to distribute an authentication key to the mobile terminal of the user, the mobile terminal being specialized for unlocking and locking of doors and a trunk lid of the vehicle, and being specialized for activating or deactivating the vehicle (See at least paragraphs 26 and 43-46 which describe a server distributing authentication keys to a mobile terminal, wherein the terminal can unlock/lock a vehicles doors and trunk, and activate/deactivate the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of a server distributing authentication keys to a mobile terminal, wherein the terminal can unlock/lock a vehicles doors and trunk, and activate/deactivate the vehicle of Oz, with the system and method of an owner of a vehicle wishing to share their key with multiple friends or family members, wherein the user is able to set the specific other users that can use the key, the time period the key is allowed to operate, and can also cancel the sharing of the key of Chen.  By distributing authentication keys to user terminals, a user, such as a client or deliverer, will be able to access a vehicle in order to pickup and drop-off goods.  Additionally, providing authentication keys would increase the security of the service, as only select parties would have access to the keys.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen, Kantor, Oz, and Chen as applied to claims 1, 8, and 9 as stated above, and further in view of Tibbs et al. (US 2014/0222711 A1) (hereinafter Tibbs).  

With respect to claim 5, Gillen/Kantor/Oz/Chen discloses all of the limitations of claim 1 as stated above.  Gillen, Kantor, Oz, and Chen do not explicitly disclose the following, however Tibbs teaches:
Notify the user that the delivery place of the luggage is decided to be a place different from the position designated by the user when deciding a place different from a position designated by the user to be the delivery place (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of providing an authentication key to a deliverer’s device that can be used to unlock/lock a target vehicle’s trunk, wherein the key has a number of uses and a time window restriction, and wherein a confirmation is sent to a server when a delivery is completed of Oz, with the system and method of an owner of a vehicle wishing to share their key with multiple friends or family members, wherein the user is able to set the specific other users that can use the key, the time period the key is allowed to operate, and can also cancel the sharing of the key of Chen, with the system and method of receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved of Tibbs.  By notifying a customer of a failed or unavailable delivery to a primary selected delivery location, and getting approval for an alternative delivery location, a delivery service will predictably prevent undelivered shipments, and thus promote efficient deliveries and increase customer satisfaction with the delivery service.

With respect to claim 6, Gillen/Kantor/Oz/Chen/Tibbs discloses all of the limitations of claims 1 and 5 as stated above.  In addition, Tibbs teaches:
Settle the decided delivery place when receiving an approval notification indicating that the place different from the designated position is approved as the delivery place in response to the notification to the user (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of providing an authentication key to a deliverer’s device that can be used to unlock/lock a target vehicle’s trunk, wherein the key has a number of uses and a time window restriction, and wherein a confirmation is sent to a server when a delivery is completed of Oz, with the system and method of an owner of a vehicle wishing to share their key with multiple friends or family members, wherein the user is able to set the specific other users that can use the key, the time period the key is allowed to operate, and can also cancel the sharing of the key of Chen, with the system and method of receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved of Tibbs.  By notifying a customer of a failed or unavailable delivery to a primary selected delivery location, and getting approval for an alternative delivery location, a delivery service will predictably prevent undelivered shipments, and thus promote efficient deliveries and increase customer satisfaction with the delivery service.

Claims 10, 12, 13, 14, 16, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen, Kantor, Oz, and Chen as applied to claims 1, 8, and 9 as stated above, in view of Boccuccia et al. (US 2020/00074396 A1) (hereinafter Boccuccia), and further in view of Tibbs. 

With respect to claims 10, 14, and 18, Gillen/Kantor/Oz/Chen discloses all of the limitations of claims 1, 8, and 9 as stated above.  Gillen, Kantor, Oz and Chen do not explicitly disclose the following, however Boccuccia teaches:
When the vehicle has moved from a position designated by the user to a place separated from the position designated by the user by a distance which is equal to or greater than a predetermined distance, changing the delivery destination to another location (See at least paragraphs 24 and 32-36 which describe tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of providing an authentication key to a deliverer’s device that can be used to unlock/lock a target vehicle’s trunk, wherein the key has a number of uses and a time window restriction, and wherein a confirmation is sent to a server when a delivery is completed of Oz, with the system and method of an owner of a vehicle wishing to share their key with multiple friends or family members, wherein the user is able to set the specific other users that can use the key, the time period the key is allowed to operate, and can also cancel the sharing of the key of Chen, with the system and method of tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place of Boccuccia.  By delivering an item at another time and/or place when a customer moves a distance from a planned destination, a delivery service will predictably not fail to make deliveries for subsequent stops, thus encouraging efficient delivery service to all of the customers of the route, and will not punish other customers for the moving customer’s actions.

Boccuccia discloses all of the limitations of claims 10, 14, and 18.  Boccuccia does not explicitly disclose the following, however Tibbs teaches:
Perform a notification for prompting the user to change the delivery destination of the luggage from the cabin of the vehicle to another option when the delivery location is unavailable (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of providing an authentication key to a deliverer’s device that can be used to unlock/lock a target vehicle’s trunk, wherein the key has a number of uses and a time window restriction, and wherein a confirmation is sent to a server when a delivery is completed of Oz, with the system and method of an owner of a vehicle wishing to share their key with multiple friends or family members, wherein the user is able to set the specific other users that can use the key, the time period the key is allowed to operate, and can also cancel the sharing of the key of Chen, with the system and method of tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place of Boccuccia, with the system and method of receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved of Tibbs.  By notifying a customer of a failed or unavailable delivery to a primary selected delivery location, and getting approval for an alternative delivery location, a delivery service will predictably prevent undelivered shipments, and thus promote efficient deliveries and increase customer satisfaction with the delivery service.

With respect to claims 12, 16, and 20, Gillen/Kantor/Oz/Chen/Boccuccia/Tibbs discloses all of the limitations of claims 1, 8, 9, 10, 14, and 18 as stated above.  In addition, Tibbs teaches:
Wherein the another option is an option other than the vehicle (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved, and wherein said alternative location includes a retail store or stand-alone kiosks).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of providing an authentication key to a deliverer’s device that can be used to unlock/lock a target vehicle’s trunk, wherein the key has a number of uses and a time window restriction, and wherein a confirmation is sent to a server when a delivery is completed of Oz, with the system and method of an owner of a vehicle wishing to share their key with multiple friends or family members, wherein the user is able to set the specific other users that can use the key, the time period the key is allowed to operate, and can also cancel the sharing of the key of Chen, with the system and method of tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place of Boccuccia, with the system and method of receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved, and wherein said alternative location includes a retail store or stand-alone kiosks of Tibbs.  By delivering the item to an alternative location, such as a retail store or kiosk, other than the primary location (e.g. a vehicle), a delivery service will predictably allow a customer to receive their deliveries, even when their preferred delivered service is unavailable.  

With respect to claims 13, 17, and 21, Gillen/Kantor/Oz/Chen/Boccuccia/Tibbs discloses all of the limitations of claims 1, 8, 9, 10, 14, and 18 as stated above.  In addition, Tibbs teaches:
Wherein the another option is a delivery box or a store (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved, and wherein said alternative location includes a retail store or stand-alone kiosks).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of providing an authentication key to a deliverer’s device that can be used to unlock/lock a target vehicle’s trunk, wherein the key has a number of uses and a time window restriction, and wherein a confirmation is sent to a server when a delivery is completed of Oz, with the system and method of an owner of a vehicle wishing to share their key with multiple friends or family members, wherein the user is able to set the specific other users that can use the key, the time period the key is allowed to operate, and can also cancel the sharing of the key of Chen, with the system and method of tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place of Boccuccia, with the system and method of receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved, and wherein said alternative location includes a retail store or stand-alone kiosks of Tibbs.  By delivering the item to an alternative location, such as a retail store or kiosk, other than the primary location (e.g. a vehicle), a delivery service will predictably allow a customer to receive their deliveries, even when their preferred delivered service is unavailable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
18 November 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628